Order, entered February 3, 1965, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $30 costs and disbursements to defendant-appellant, and motion by plaintiff for an order directing that the defendant pay printing costs, expenses and counsel fees in the matter of the defense of a prior appeal to this court, denied, with $10 costs. The plaintiff failed to demonstrate any reasonable probability of success on the prior appeal. Her position in defense of the provisions of the prior order attacked on the prior appeal was entirely devoid of merit and so clearly unsupportahle that this court, in reversing said prior order, awarded $30 costs and disbursements on that appeal to the defendant husband, payable by the plaintiff wife. (See Habiby v. Habiby, 23 A D 2d 558.) -Concur — Botein, P. J., Breitel, Stevens, Eager and Staley, JJ.